DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 7/19/2021.
Claims 1-3, 6-8, 10-12, and 15-20 have been amended.
Claims 4 and 13 have been cancelled.
No new claims have been added.
Claims 1-3, 5-12, and 14-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 7/19/2021, with respect to claims 1-3, 5-12, and 14-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-12, and 14-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 10, and 18, the Examiner agrees with Applicant’s arguments that the prior art does not disclose or suggest the specific data transmission methods and base station as are now claimed. The prior art does not disclose or suggest the specific combination of claimed steps wherein a first message is used between a first base station and a second base station a second base station to allocate a specific bearer wherein the second base station sends a first response message in response to the first message to the first base station as is claimed, including the second base station sending a first Liu et al. (US 2013/0196678, Liu hereinafter, provided by Applicant) teaches the initial exchange (i.e., first message) of information related to resources for CoMP for instance in steps 402 and 403 of Fig. 6 (Liu; Fig. 6; [0036], [0039]-[0040]). Liu then teaches messages following such initial messaging to negotiate resources for CoMP communication with at least one UE (Liu; Fig. 6; [0036], [0039]-[0040]). However, such initial messaging has an important difference from the claimed bearer allocation because Applicant’s bearer allocation is an initial message, whereas Liu does not decide upon transmission resources until the final step in step 409 (Liu; Fig. 6; [0036], [0039]-[0040]). The principle of operation of Liu is thus to negotiate resources for CoMP using the method of Fig. 6 wherein such resources are determined at the end of the method of Fig. 6. Applicant’s claims on the other hand allocate a bearer in the first message. It is therefore the Examiner’s opinion that it would be unreasonable to modify Liu such that a bearer to be allocated is transmitted in steps 402/403. Liu thus does not teach the claimed invention and it would be unreasonable to modify Liu to do so.	Bi et al. (US 2013/0088979, Bi hereinafter, provided by Applicant) is another close prior art reference representative of the state of the prior art that does disclose bearer allocation (see for instance step 838 in Fig. 8) contrary to Liu. However, Bi does not teach sending, by the second base station and synchronously with the first base station, the same second message to a terminal at a time indicated by the first time synchronization information and at the resource location of the radio resource. Bi does discuss radio bearer splitting between a primary and a secondary point (see for instance steps 854-858 of Fig. 8), but Bi does not teach that such data transmission comprises the same Regarding claims 2-3, 5-9, 11-12, 14-17, and 19-20, the claims are allowed because they depend from allowable independent claims 1, 10, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC MYERS/Primary Examiner, Art Unit 2474